UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1042


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

DOMINO’S; JUSTIN KIGER; JAMES THOMPSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00205-TDS-LPA)


Submitted: April 14, 2022                                         Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Michael Allen, Sr., who filed a complaint under 42 U.S.C. § 1983, appeals

the district court’s order accepting the recommendation of the magistrate judge and

dismissing Allen’s complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Allen v. Domino’s, No. 1:20-cv-00205-TDS-LPA (M.D.N.C. Jan. 5, 2022).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2